Citation Nr: 1632514	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was previously before the Board in January 2016 and remanded for additional development.

The Board notes that in the January 2016 remand, the Board also remanded the issue of entitlement to service connection for a skin disorder, including actinic keratosis, basal cell carcinoma, squamous cell carcinoma, eczema, and dermatitis, claimed as secondary to inservice exposure to herbicides.  Electronic records indicate the issue is currently pending before the RO and has not been recertified to the Board.  Therefore, the Board will not address the issue at this time. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A 10 percent rating is warranted under Diagnostic Code 5280 for hallux valgus operated with resection of metatarsal head.  38 C.F.R. § 4.71a (2015).  The Veteran had surgery on the right hallux valgus in the 1980s.  The VA examiner stated, "Do not know what surgery specifically as cannot find record."  The examiner did not specifically indicate whether it is possible to tell from an examination of the foot, to include X-ray, whether the Veteran had a resection of the metatarsal head.  The examiner noted the Veteran had residuals from the surgery.  Therefore, on examination, the examiner must address whether the Veteran had postoperative residuals with resection of the metatarsal head.  

The Veteran should also be requested to provide information and submit any medical records regarding the 1980s surgery.  Although the Veteran was sent a notice letter on February 23, 2016 requesting information regarding medical treatment, it was sent to a different address than the new address provided by the Veteran in a statement received on February 29, 2016  As it is unclear whether the Veteran received the letter, a new letter should be sent to the Veteran.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any treatment received since August 2012 and medical records relating to the 1983 right hallux valgus surgery.  This evidence is imperative to the adjudication of this claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral hallux valgus.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify that these records have been reviewed.  

All indicated diagnostic tests and studies must be conducted, to include an x-ray.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected bilateral hallux valgus must be reported in detail.  

The VA examiner must specifically indicate whether the Veteran's 1980s right hallux valgus surgery included a resection of the metatarsal head.  If the examiner cannot state what type of surgery was performed, the examiner must provide a full rationale for this finding.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

5.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

